Citation Nr: 9912349	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for respiratory 
failure.


REPRESENTATION

Appellant represented by:	Commonwealth of Puerto Rico 
Department of Labor and Human Resources 
Bureau of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976, and from January 1991 to June 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's Gulf War service medical records are 
completely negative for complaints of, treatment for, or 
diagnosis of any respiratory ailments to include sinusitis.

2.  On separation examination the veteran specifically denied 
ear, nose, or throat trouble; sinusitis; asthma; shortness of 
breath; chronic cough; and pain or pressure in chest.

3.  The first post service medical treatment for sinusitis 
and the claimed respiratory ailment occurred in April 1993, 
nearly two years after his separation from service.

4.  No competent medical evidence or opinion has attributed 
the veteran's current chronic recurrent sinusitis to his 
military service.


CONCLUSIONS OF LAW

1.  The claim for sinusitis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 1998).

2.  The claim for respiratory failure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran currently has a disorder manifested 
by sinusitis and respiratory failure, whether he had such a 
disorder during his active military service, and finally 
whether there is a link provided by competent medical 
evidence between the inservice disorder and the current 
disorder.

The veteran contends that he has experienced sinusitis and 
respiratory failure as a result of his active service during 
the Persian Gulf War.  A review of his Gulf War service 
medical records is completely negative for complaints of, or 
treatment for either of these conditions.  The veteran's 
separation physical examination, conducted April 24, 1991 
shows a normal clinical evaluation for the nose, sinuses, 
lungs, and chest.  The veteran specifically denied ear, nose, 
or throat trouble; sinusitis; asthma; shortness of breath; 
chronic cough; and pain or pressure in chest.  The only 
service medical record dated after the separation examination 
deals with the veteran's back disorder.

VA outpatient treatment clinic reports from San Juan VAMC, 
dated between April 1991 and June 1995, show the veteran 
undergoing paranasal sinus X-ray examination in September 
1993.  Examination showed an ill defined soft tissue density 
with an upper convexed border projected over the right 
maxillary antrum having the appearance of a right antral 
polyp.  The remaining paranasal sinuses appeared to be free 
of disease.  He was also seen complaining of breathing 
difficulties in May 1994.  The assessment was allergic 
rhinitis.  In July 1995 he was seen for nasal allergies.  
Examination showed the septum was in the midline, there was 
congested mucosa, but no suppuration.

Private medical records, dated in March 1995, show the 
veteran giving a history of dyspnea and tightness of the 
chest which began seven months after Desert Storm.  Pulmonary 
function tests showed normal spirometry and normal maximal 
voluntary ventilation.  Plethysmographic lung volumes 
revealed moderate restrictive ventilatory impairment, 
apparently of extrapulmonary origin, in view of the normal CO 
diffusing capacity.  Flow loop revealed a variable effort.  

Radiographic examination of the paranasal sinuses showed no 
evidence of air/fluid levels or mucosal swelling.  No soft 
tissue masses were seen.  The mucoperiosteal line was normal.  
The impression was normal sinus study. 

VA outpatient treatment clinic reports from the Ponce 
Outpatient Clinic, dated from August 1991 to July 1995, show 
the veteran complaining of shortness of breath in April 1993.  
He gave a history of three episodes of shortness of breath 
following the Gulf War.  He was seen in August 1993 for a 
retention cyst of the right maxillary antrum.  He was again 
seen in May 1994, complaining of shortness of breath.  In 
February 1995 he was again seen complaining of shortness of 
breath and fatigue.  He gave a history of three years of 
shortness of breath.  The impression given was chronic 
sinusitis.  In May 1995 he was evaluated with chronic 
recurrent sinusitis.  In September 1995 he was seen 
complaining of episodes of shortness of breath, runny nose, 
cough, and chest congestion.  The impression given was 
chronic recurrent sinusitis.  He was also seen in April 1997 
complaining of nasal congestion and fever for two weeks.

In June 1997, the veteran submitted a statement to the effect 
that he sought treatment for sinusitis and a skin condition 
of his scalp in June 1991.  He also stated that his sinus and 
respiratory condition were the same thing.

After a complete review of the veteran's service medical 
records, and postservice private and VA treatment records, 
the Board concludes that a grant of service connection is not 
in order for either sinusitis or respiratory failure.  
Contrary to the veteran's claims, the post service medical 
records do not record treatment for, or complaints of sinus 
symptoms until April 1993, almost two years after his 
separation from service.  His service medical records are 
entirely negative for this disorder.  He specifically denied 
any symptomatology that might be related to it on his 
separation examination.  No competent medical opinion has 
attributed the current symptoms to his military service.

The veteran has stated that his two claims are, in fact, the 
same disorder.  The medical evidence of record also 
attributes his shortness of breath to his chronic recurrent 
sinusitis.  Therefore, there is no need to embark on a 
discussion of the merits of the respiratory failure claim as 
an undiagnosed illness.  As there is no evidence of inservice 
occurrence, or a competent medical opinion linking the 
current disorder to service, the veteran's claim is not well 
grounded and must be denied.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the January 1997 statement of the case, the November 1998 
supplemental statement of the case and in the above 
discussion.


ORDER

Entitlement to service connection for sinusitis is denied.
Entitlement to service connection for respiratory failure is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

